Citation Nr: 0313259	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  99-08 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The veteran served on active military duty from February 1967 
to October 1969.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New York, New York (RO).

On appeal the veteran has raised the issue of entitlement to 
a total disability evaluation based on individual 
unemployability.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This act 
introduced several fundamental changes into VA's adjudication 
process which impact on the veteran's claim currently on 
appeal.  Under the VCAA, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, what part of that evidence is to be 
provided by the claimant, and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
RO has failed to notify the veteran, with regard to the issue 
on appeal, of any information and evidence needed to 
substantiate and complete his claim of entitlement to service 
connection for post-traumatic stress disorder, what part of 
that evidence is to be provided by him, and what part VA will 
attempt to obtain for him.   

Additionally, as required by VCAA, VA has a duty to assist 
claimants to obtain evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service department medical records are on file, and 
his VA treatment records have been associated with the claims 
file.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  
However, the Board finds that additional verification of the 
circumstances and conditions of the veteran's service while 
stationed in Vietnam is necessary prior to the disposition of 
this appeal.

Finally, in February 2002 the RO denied increased evaluations 
for atherosclerotic cardiovascular disease, hypertension, and 
a hand and skin disorder.  The veteran in response filed a 
notice of disagreement in March 2002.  To date, however, a 
statement of the case addressing these issues has yet to be 
issued.  While the appellant has not submitted a timely 
substantive appeal, the Board is obligated to remand these 
issues under the doctrine announced in Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this case is remanded to the RO for the 
following actions:  

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the RO must 
ensure that the new notification 
requirements and development procedures 
set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are fully 
complied with and satisfied, to include 
full compliance with the decision in 
Quartuccio.  

2.  The RO should notify the veteran that 
38 U.S.C.A. § 5103, provides for a one-
year period in which to respond to such a 
request, and the case will be held in 
abeyance by the RO unless he specifically 
waives such a time period in writing.

3.  The RO should obtain Social Security 
Administration records pertinent to the 
veteran's claim for disability benefits 
from that agency, to include medical 
records relied upon concerning that 
claim. All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.  The appellant must be 
informed if any records requested cannot 
be secured.

4.  The RO should offer the veteran a 
final opportunity to present a 
comprehensive statement containing as 
much detail as possible regarding any 
claimed stressor which he alleges he was 
exposed to during service.  The veteran 
must provide specific details of the 
claimed stressors, such as times, places, 
circumstances, frequency of the 
experiences, and the names and units of 
assignment of other participants and/or 
witnesses, to include statements from 
people he may have served with who could 
verify the claimed stressors.  The 
veteran should also be requested to 
identify any other sources, military or 
non-military, that may have information 
concerning the stressors alleged.

5.  In accordance with the VCAA, the 
veteran is hereby notified that this 
information is necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, and 
he must be as specific as possible 
because without such details an adequate 
search for verifying information may not 
be properly conducted.  He is advised to 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service.  He is 
further advised that failure to respond 
may result in a determination that is 
adverse to his claim.

6.  After receipt of the veteran's 
response (or after a reasonable time has 
passed with no response from the 
veteran), the RO must review the file and 
prepare a summary of all claimed 
stressors.  This summary, a copy of the 
veteran's DD 214 and all pertinent 
service personnel documents should be 
sent to: United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia, 22150-3197.  
USASCRUR should be asked to attempt to 
verify the occurrence of the incidents 
and any indication of the veteran's 
involvement therein.  This development 
must be undertaken even if the veteran 
fails to provide any additional 
information concerning his claimed 
stressors.  The RO must follow up on all 
logical development suggested by 
USASCRUR.

7.  Following the receipt of a response 
from USASCRUR and the completion of any 
additional development suggested by that 
office, the RO should make a specific 
determination as to whether the veteran 
was involved in combat.  The RO must 
prepare a report detailing the nature of 
any stressor(s) which it has determined 
to have been established by the record.  
If the RO determines that the veteran was 
not involved in combat and no stressor 
has been verified, the RO should so 
state.

8.  If and only if, adequate 
corroboration of combat status or 
stressors is obtained, the RO should 
determine whether another VA psychiatric 
examination is necessary.  If additional 
examination is required, information 
concerning the verified stressors and/or 
combat status should be provided to the 
examiner for review prior to the 
examination, along with the veteran's 
claim file.  Any other necessary 
development, such as the securing of 
current treatment records, should also be 
undertaken.

9.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.

10.  With respect to the claims of 
entitlement to increased evaluations for 
atherosclerotic cardiovascular disease, 
hypertension, and a hand/skin disorder 
the RO must furnish the appellant and his 
representative with a statement of the 
case, and provide them with an 
opportunity to submit a substantive 
appeal on those issues.  The appellant 
and his representative are reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected within 60 
days of the issuance of the SOC. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


